PER CURIAM.
After reviewing the briefs and record on appeal, we find that the appellant has failed to demonstrate any reversible error; therefore, the adjudication of delinquency is affirmed. However, that portion of the trial court’s order assessing the appellant court costs in the amount of $75.00 is stricken because the appellant was found insolvent by the trial court. Cox v. State, 334 So.2d 568 (Fla.1976); Brown v. State, 445 So.2d 686 (Fla. 2d DCA 1983).
BOARDMAN, A.C.J., and GRIMES and DANAHY, JJ., concur.